                                                                                         FILED
                                                                                         Jul 12, 2021
                                                                                     CLERK, U.S. DISTRICT COURT

 1
                                                                                   EASTERN DISTRICT OF CALIFORNIA




 2

 3

 4

 5

 6

 7

 8                                  IN THE UNITED STATES DISTRICT COURT
 9                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                             CASE NO. 1:21-MJ-00045-EPG
12                                   Plaintiff,
13                             v.                          ORDER UNSEALING COMPLAINT
14   DAVID GARCIA,
15                                    Defendant.
16             The United States applied to this Court for the complaint in this case to remain under seal to
17   prevent the destruction of evidence and flight of the target of the investigation. The target of this
18   investigation is in custody and the need for sealing with respect to the complaint having therefore
19   ceased;
20             IT IS ORDERED that the complaint filed in the above-entitled matter shall be unsealed.
21    Dated:      Jul 12, 2021

22

23                                                              HON. ERICA P. GROSJEAN
                                                                U.S. MAGISTRATE JUDGE
24

25

26

27

28

                                                            1
